Exhibit 10.2



 

 

 

August 16, 2006





"FIRST_NAME" "MIDDLE_NAME" "LAST_NAME"





"ADDRESS_LINE_1"





"CITY", "STATE" "ZIP_CODE"





 

RE: Letter Agreement dated "GRANT_DATE", Restricted Stock Number "NUM"

Grant of Restricted Stock (the "Agreement")



Dear "FIRST_NAME":



I am pleased to advise you that on "GRANT_DATE" (the "Date of Grant"), based on
Company performance during 2005 and pursuant to the First Midwest Bancorp, Inc.
Omnibus Stock and Incentive Plan, as Amended (the "Plan"), the Compensation
Committee (the "Committee") of the Board of Directors of First Midwest Bancorp,
Inc. (the "Company") has approved a grant to you of a "Restricted Stock Award"
(the "Award"). The Award provides you with the opportunity to earn "SHARES"
shares of the Company's Common Stock.



The Award is subject to the terms and conditions of the Plan, including any
Amendments thereto, which are incorporated herein by reference, and to the
following provisions:



(1) Award



The Company hereby grants to you an Award of "SHARES" shares of Common Stock,
subject to the restrictions and other conditions set forth herein. Such shares
are referred to in this Letter Agreement as the "Restricted Shares." Restricted
Shares may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated. Within a reasonable time after the date of this Award, the Company
shall instruct its transfer agent to establish a book entry account representing
the Restricted Shares in your name effective as of the Date of Grant, provided
that the Company shall retain control of such account until the Restricted
Shares have become vested in accordance with the Award.



(2) Restrictions; Vesting



Except as otherwise provided in paragraphs (3) and (4) below, the Restricted
Shares shall vest and become transferable only if you continue in the employment
of the Company. The Restricted Shares will vest and become transferable as
follows: (a) 50% will vest on August 16, 2007; and (b) the remaining 50% of the
Award will vest August 16, 2008.



(3) Termination of Employment



If your employment with the Company or any of its subsidiaries terminates due to
your death, Disability or Retirement at or after your Normal Retirement Date,
all restrictions will lapse and the Restricted Shares will become immediately
vested and transferable in full. If your employment with the Company or any of
its subsidiaries terminates for any other reason prior to the full vesting of
the Restricted Shares, all non-vested Restricted Shares shall be immediately
forfeited and all your rights thereunder shall terminate.

1



--------------------------------------------------------------------------------





(4) Merger, Consolidation or Change in Control



In the event of a Change in Control, all restrictions will lapse and the
Restricted Shares shall be vested and fully transferable. For purposes of this
Letter Agreement, "Change in Control" shall be as defined in Section 14 of the
Plan, provided that notwithstanding the provisions of Section 14(c) of the Plan
relating to stockholder approval of a transaction constituting a Business
Combination (as defined in Section 14(c)), a Change in Control with respect to a
Business Combination shall not occur prior to the date of consummation of such
transaction.



(5) Non-Transferability



This Award is personal to you and, until vested and transferable hereunder, may
not be sold, transferred, pledged, assigned or otherwise alienated, otherwise
than by will or by the laws of descent and distribution.



(6) Securities Law Restrictions



You understand and acknowledge that applicable securities laws govern and may
restrict your right to offer, sell, or otherwise dispose of any Common Stock
received under the Award.



Executive Officers of the Company subject to the two (2) day reporting rules of
Section 16(a) and short-swing profit recovery rules of Section 16(b) of the
Securities Exchange Act of 1934 should consult the Company's Corporate Secretary
prior to selling any such shares.



Additional information regarding these rules can be found in the Plan's "Summary
Description" and the document entitled "General Information Regarding Restricted
Share Grants".



(7) Stockholder Rights



Upon the effective date of the book entry pursuant to paragraph (1), you shall
have all of the rights of a stockholder with respect to the Shares, including,
the right to vote the shares and to receive all cash dividends or other cash
distributions paid or made available with respect to such shares. Any stock
dividends or other in-kind dividends or distributions shall be held by the
Company until the related Restricted Shares have become vested in accordance
with this Award and shall remain subject to the forfeiture provisions applicable
to the Restricted Shares to which such dividends or distributions related

.





(8) Withholding



You shall pay all applicable federal, state and local income and employment
taxes (including taxes of any foreign jurisdiction) which the Company is
required to withhold at any time with respect to the Restricted Shares, which
will generally occur as the Restricted Shares vest, when cash dividends are paid
prior to the time the Restricted Shares vest, or as of the date of grant if you
file an election under Section 83(b) of the tax code. Withholding with respect
to cash dividends will be paid through withholding from your next normal payroll
check. Payment of withholding upon vesting of the shares will be accomplished
through withholding by the Company of shares then vesting under this Award with
a value equal to such minimum statutory withholding amount. Shares withheld as
payment of required withholding shall be valued at Fair Market Value on the date
such withholding obligation arises. Payment of withholding as a result of an
83(b) election must be made by you to the Company in cash or by delivering
previously-acquired shares with a Fair Market Value equal to the required
withholding.

2



--------------------------------------------------------------------------------





(9) Tax Consequences



Information regarding federal tax consequences of the Award can be found in the
Plan's "Summary Description" and the document entitled "General Information
Regarding Restricted Share Grants". You are strongly encouraged to contact your
tax advisor regarding such tax consequences as they relate to you.



(10) Employment; Successors



Nothing herein confers any right or obligation on you to continue in the
employment of the Company or any subsidiary or shall affect in any way your
right or the right of the Company or any subsidiary, as the case may be, to
terminate your employment at any time. Nothing herein shall create any right for
you to receive, or obligation on the part of the Company grant to you, any
future Awards under the Plan. This Agreement shall be binding upon, and inure to
the benefit of, any successor or successors of the Company.



(11) Conformity with Plan



The Award is intended to conform in all respects with the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. By executing and returning the enclosed Confirmation of
Acceptance of this Letter Agreement, you agree to be bound by all the terms
hereof and of the Plan. Except as otherwise expressly provided herein, all
definitions stated in the Plan shall be fully applicable to this Letter
Agreement.



To confirm your understanding and acceptance of the Award granted to you by this
Letter Agreement, please execute and return in the enclosed envelope the
following enclosed documents: (a) the "Beneficiary Designation Form" and (b) the
Confirmation of Acceptance endorsement of this Letter Agreement. The original
copy of this Letter Agreement should be retained for your permanent records.



If you have any questions, please do not hesitate to contact the office of the
Corporate Controller of First Midwest Bancorp, Inc. at (630) 875-7459.



Very truly yours,



First Midwest Bancorp, Inc.



3



--------------------------------------------------------------------------------

